           Case 1:19-cv-01799-DAD-EPG Document 14 Filed 04/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   FREDERICK ARCHULETA,                              Case No. 1:19-cv-01799-NONE-EPG (PC)
12                   Plaintiff,                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
13         v.
                                                       (Doc. No. 13)
14   JONG, et al.,
15                   Defendants.
16

17

18          Frederick Archuleta (“plaintiff”) is a former state prisoner proceeding pro se in this
19   civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United
20   States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On March 11, 2020, Magistrate Judge Erica P. Grosjean entered findings and
22   recommendations, recommending that “[t]his action be dismissed, without prejudice, based on
23   Plaintiff's failure to prosecute and failure to comply with a court order,” and that “[t]he Clerk of
24   Court be directed to close this case.” (Doc. No. 13 at 3.)
25          Plaintiff was provided an opportunity to file objections to the findings and
26   recommendations. The deadline to file objections has passed, and plaintiff has not filed
27   objections or otherwise responded to the findings and recommendations.
28

                                                      1
           Case 1:19-cv-01799-DAD-EPG Document 14 Filed 04/21/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly, THE COURT HEREBY ORDERS that:
 6          1. The findings and recommendations issued by the magistrate judge on March 11,
 7               2020 (Doc. No. 13), are ADOPTED IN FULL;
 8          2. This action is dismissed, without prejudice, based on plaintiff's failure to prosecute
 9               and failure to comply with a court order; and
10          3. The Clerk of Court is directed to close this case.
11
     IT IS SO ORDERED.
12

13      Dated:     April 21, 2020
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
